Title: To George Washington from Lieutenant Colonel Frederick Weissenfels, 29 January 1780
From: Weissenfels, Frederick
To: Washington, George


          
            sir.
            Camp [Jockey Hollow, N.J.] Jany 29th 1780.
          
          My Confidence in your Exellency as a Gentelman pessest of the tender feelings of humanity, Exalted above the levell of the Generality of Men, and my intire obiedence to you as my General and Comander [in] Chief, willingly Subjects my Will and desire to your Exellencys Whish.
          Permit me Sir, to Explain the Reasons of my frequent sollicitations, for leave of absence.
          I have Chearfully and Constantly devoted my ⟨Self to⟩ the Service, almost to a Criminal Neglect ⟨of my⟩ Noumerous and Growing Family.
          My Family is likewise Subjected to the ill Convenie⟨nce⟩ of frequently remooving, Sometimes twice in a twe⟨lfth⟩ Month.
          I behold them among an ungenerous, and inhuman set of Poeple, Who despise the Means, of Subsistance I Can only afford them.
          I Know that the Period of their Residence, Expires the 1st of may next, and my not bieng on the Spott, advantage will be taken, that at last I muss take up, (as it often has hapened) with that, which is Refused by others.
          I have been Credible informed, by a Gentelm., of Veracity, from the State of New York, that the Legislature of that State this Session, will Effect a reduction of two Battallions, which if done and the present full Colonels remaining muss inevitable trow me out of the Service.
          notWithsanding these reflections, leaving a Gloomy Prospect on my Mind, I am willing to Sacrifice my tender feelings upon that Subject, to the Public good.
          hoping your Exellency will be pleased, if hereafter the Service will permit, to grant me permission, to provide if possieble against the approching destruction of my Family.
          Which appears to me So much the more Schoking When my advanced Years rather Call for Ease and rest, then Trouble. I

have the honor to be with the greatest Respect Your Exellencys Most obedient most humble servent
          
            Fredr. Weissenfels
          
        